Hoyt, /., dissenting: I must respectfully dissent from the majority view. While the corporation may have been able to reform the collateral assignment into an absolute one and there is a finding that in the event of Lacey’s death it was intended that the corporation should be the owner of the proceeds of the policies, I feel that the petitioners have failed to show that a Georgia court would have awarded the proceeds of the policies to the corporate owner rather than the named beneficiary. Absolute assignment may carry the ownership and the right to change the beneficiary, but it does not change the beneficiary. There is no draftsman’s mistake claimed or alleged as to the beneficiary named in the policies, and so at all times here pertinent if the insured had died the policy proceeds would have been paid to the insured’s estate. There are also no buy and sell agreements or other contractual arrangements here that would establish the corporation’s right to the policy proceeds. The case therefore seems far removed from the rationale of the Pnmier case, and the Commissioner’s acquiescence in its principles as announced in Rev. Rul. 59-184, 1959-1 C.B. 65, cited in the majority opinion. As far as this record discloses the corporation was not named as beneficiary and there was no arrangement to acquire the insured’s stock upon his death. The taxpayer’s estate, and thus his heirs and legatees, were entitled at all times to collect the policy proceeds. Under these circumstances I believe that premium payments for insurance on the life of a 50 percent stockholder-officer constitute additional income taxable in his hands, and I would therefore sustain the respondent’s determination. Cf. Paramount-Richards Theatres, Inc. v. Commissioner, 153 F. 2d 602 (C.A. 5, 1946), affirming a Memorandum Opinion of this Court. Withey, Pierce, and Mulroney, JJ., agree with this dissent.